DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 14 March 2022.  As directed by the amendment: claims 27, 31, 35-38, 42, and 46 have been amended; claims 30, 33-34, and 49 have been cancelled; and claims 78-81 have been added. Thus, claims 27-29, 31-32, 35-38, 42-48, and 78-81 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection made in the previous office action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bill English on 25 April 2022.
The application has been amended as follows:
Claim 38 is amended as follows:
38. (currently amended) The device of claim 31 , wherein the coil defines helical turns extending between the proximal and distal ends, adjacent helical turns disposed adjacent one another such that the coil has a substantially zero compression length.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: deleting reference character 25 in Fig. 5; submitting new figures based on Fig. 7 to show alternative features of the dependent claims (with corresponding specification amendments).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 27-29, 31-32, 35-38, 42-48, and 78-81 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Ouchi (US 5964740), fails to disclose or make obvious a device as described in claim 27. Specifically, Ouchi fails to disclose or make obvious a device, in combination with the other elements of the claim, with a flexible, fluid-tight bladder that includes “a distal end attached to the distal end of the tubular member, the bladder defining a lumen extending between the proximal and distal ends of the tubular member.” Ouchi discloses a coil tubular element (912; Fig. 46) with a sleeve (11) that is free floating within the coil to provide a fluid-tight passage to a needle tip (512). However, Ouchi fails to disclose or make obvious the sleeve (11) being fixed at a distal end of the coil (912). Instead, Ouchi discloses the needle tip (512) being movable so that it does not extend past the distal stop (921) of the coil (912) during movement of the device (900) in the position of Fig. 45 before being moved to the position of Fig. 46 in order to deliver fluid into patient tissue. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 27. Claims 28-29 and 78-81 disclose allowable subject matter for incorporating the above limitations due to their respective dependencies on claim 27.
The closest prior art of record, Ouchi, fails to disclose or make obvious a device as described in claim 31. Specifically, Ouchi fails to disclose or make obvious a device, in combination with the other elements of the claim, with a sleeve that includes “a distal end attached to one of the distal stop and a distal end of the coil to provide a fluid-tight connection between the lumen and the passage and wherein at least a portion of the sleeve is free-floating within the interior region of the coil.” Ouchi discloses a coil tubular element (912; Fig. 46) with a sleeve (11) that is free floating within the coil to provide a fluid-tight passage to a needle tip (512). However, Ouchi fails to disclose or make obvious the sleeve (11) being fixed at a distal end of the coil (912). Instead, Ouchi discloses the needle tip (512) being movable so that it does not extend past the distal stop (921) of the coil (912) during movement of the device (900) in the position of Fig. 45 before being moved to the position of Fig. 46 in order to deliver fluid into patient tissue. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 31. Claims 32 and 35-38 disclose allowable subject matter for incorporating the above limitations due to their respective dependencies on claim 31.
The closest prior art of record, Ouchi in view of Cottonaro et al (US 4920967), fails to disclose or make obvious a device as described in claim 42. Specifically, Ouchi fails to disclose or make obvious a device, in combination with the other elements of the claim, with a primary sleeve and “a secondary sleeve disposed within the interior region of the coil extending between the proximal and distal ends, the secondary sleeve defining a secondary sleeve lumen extending between the proximal and distal ends that is smaller than the primary sleeve lumen.” Ouchi discloses a coil tubular element (912; Fig. 46) with a sleeve (11) that is free floating within the coil to provide a fluid-tight passage to a needle tip (512) and defines a lumen (lumen of sleeve 11) for fluid delivery. However, Ouchi fails to disclose or make obvious a secondary sleeve to form a second lumen for fluid delivery. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 42. Claims 43-48 disclose allowable subject matter for incorporating the above limitations due to their respective dependencies on claim 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783